DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed 5/19/2021, with respect to claim 16 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant argues that Mironov does not qualify as prior art as said reference and the instant application were co-owned at the time of filing. 
Examiner agrees. 
Applicant further argues that the combination of Mironov and Liu cannot be combined because the devices work differently wherein Mironov relates to induction heating and Liu relates to resistive heating. 
Examiner agrees. The rejection involving Mironov is withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 32-36 directed to an aerosol generating system non-elected without traverse.  Accordingly, claims 32-36 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 



Claims 32-36 are cancelled. 



Allowable Subject Matter
Claims 16, 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
While THORENS et al. and SMITH et al. can provide teachings for the orientations of the fibers in the wick element. The relative orientation of these fibers compared to the electrically conductive filaments cannot be ascertained without further teachings by the prior art, at least when in relation to a capillary body having a cross sectional area at a second end being greater than that at a first end thereof, per se. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745